NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0509n.06

                                   Case Nos. 14-3956/3964

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                              FILED
UNITED STATES OF AMERICA,                         )                      Jul 20, 2015
                                                  )                 DEBORAH S. HUNT, Clerk
       Plaintiff-Appellee,                        )
                                                  )       ON APPEAL FROM THE UNITED
v.                                                )       STATES DISTRICT COURT FOR
                                                  )       THE NORTHERN DISTRICT OF
DESEAN R. HARBIN,                                 )       OHIO
                                                  )
       Defendant-Appellant.                       )
                                                  )
                                                  )

                                          ORDER

       Before: SILER, COOK, and WHITE, Circuit Judges.

       PER CURIAM. At Desean Harbin’s sentencing, the district court applied the career

offender enhancement, USSG § 4B1.1. The issue before this court is whether Harbin’s prior

burglary conviction constitutes a “crime of violence” under the residual clause of the career

offender enhancement, USSG § 4B1.2(a)(2). In Johnson v. United States, No. 13-7120, 2015
WL 2473450, at *4–5 (U.S. June 26, 2015), the Supreme Court held that the identically worded

residual clause of the Armed Career Criminal Act (ACCA) is void for vagueness. Compare

USSG § 4B1.2(a)(2), with 18 U.S.C. § 924(e)(2)(B)(ii). We have interpreted both residual

clauses identically. See United States v. Ford, 560 F.3d 420, 421 (6th Cir. 2009); United States

v. Houston, 187 F.3d 593, 594–95 (6th Cir. 1999). Following Johnson, the Supreme Court has

vacated the sentences of offenders who were sentenced under the residual clause of the

Sentencing Guidelines. See United States v. Maldonado, 581 F. App’x 19, 22–23 (2d Cir. 2014),
Case Nos. 14-3956/3964, United States v. Harbin


vacated, No. 14-7445, 2015 WL 2473524, at *1 (U.S. June 30, 2015); Beckles v. United States,

579 F. App’x 833, 833–34 (11th Cir. 2014), vacated, No. 14-7390, 2015 WL 2473527, at *1

(U.S. June 30, 2015); see also Wynn v. United States, No 14-9634, 2015 WL 2095652, at *1

(U.S. June 30, 2015) (vacating a Sixth Circuit order, which denied habeas relief based on a

predicate offense qualifying under the residual clause of the career offender enhancement).

Accordingly, Harbin is entitled to the same relief as offenders sentenced under the residual

clause of the ACCA. See United States v. Darden, No. 14-5537 (6th Cir. Jul. 6, 2015) (per

curiam).

       For these reasons, we vacate the judgment of the district court and remand for

reconsideration in light of Johnson.




                                            -2-